Again, for claim interpretation the Examiner notes the following.  Note that siloxane polyethers as found in the instant claims function as surfactants such that a siloxane polyether meeting e. will also meet c.  Furthermore, if a composition is inverted, any surfactant therein will inherently meet the term “inverting surfactant” even if is not specifically referred to as such.  

Please note that the rejections below are maintained from the previous office action.  Applicants’ traversals have been considered but are not deemed persuasive, for reasons noted below.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 8 to 10, 12 to 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Plochocka et al.
	Plochocka et al. teach an inverse emulsion of a crosslinked polyacrylic acid.  See column 6, line 35, which teaches that methylene bis-acrylamide can be used as a cross-linking agent such that this meets the requirement of the acrylamide copolymer b.  
	Column 6, lines 10 and on teach oils that can be used in the oil phase, including mineral oils.  The Examiner notes that the specific mineral oil disclosed (Carnation®) has a boiling point of greater than 230oC such that this meets claimed a. 

	Of particular importance please see Example 2 which shows a combination of a mineral oil meeting a., the reaction product of acrylic acid and methylene bisacrylamide meeting b. various surfactants meeting c. and d. and a siloxane polyether.  This differs from that claimed only in that this does not teach a filter ratio as claimed.
	Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	As this instantly applies note that the composition as claimed is found in the teachings of Plochocka et al.  As such any property that is inherently present in the claimed composition will likewise be inherently present in the prior art.  Where applicant claims a composition in terms of a property or characteristic and the composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).  This applies to the specific limitations in claims 12 and 13 as well.
	On the other hand, note that the claim is not limited to an inverse emulsion and the filter ratio only applies to the composition when it is inverted in an aqueous solution.  The claimed liquid polymer only requires claimed components a. to e.  Since Plochocka et al. teach each of components a. to e. in a composition, this claimed embodiment appears to be fully anticipated by the prior art.  
	For claim 2 note that the thick water in oil emulsion prepared in Example 2 after five hours of reaction has a polymer content of about 57 wt%.  
	For claim 3 note that inverted emulsion has a solids content of .5 wt%.

	For claim 8 note that the amount of siloxane in Example 2 is about 3 wt%.
	For claim 9 note that the water used by Plochocka et al. meets the requirement of fresh water.
	For claim 10 note that this limits the liquid polymer composition such that the inverse emulsion in Plochocka et al. is not limited in such a manner.  This emulsion meets the instant claim.
	For claim 14 note that mineral oil meets this limitation.
	For claim 17 note that Example 2 produces an inverted emulsion immediately.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plochocka et al.
	This reference does not specifically teach a solution having about 2000 ppm active polymer.  In fact it teaches a total solids (oil, surfactant and polymer) of .5 wt% such that Example 2 produces an inverted emulsion having about 2850 ppm (.285 wt%) polymer.  Adjusting the weight percent, though, in an effort to adjust the final product to its intended use would have been obvious to one having ordinary skill in the art such that the skilled artisan would have found an emulsion having 2000 ppm polymer to have been obvious.  See the bottom of column 6 which teaches a viscosity within the claimed range.

Applicants state that this rejection should be withdrawn because Plochocka et al. do not include two different surfactants and the siloxane polyether compound as claim-ed.  This is not persuasive because there is nothing that requires the “two different surfactants” (as referred to by applicants) to actually be different. Applicants’ convenient table on page 10/15 indicates the Span 80 compound as a surfactant but there is nothing to indicate that this does not meet the requirements of both c. and d.  The composition in Plochocka et al. forms an emulsion and can be inverted such that the surfactants present meet the requirements of both an emulsifier surfactant and an inverting surfactant.  
.

Claims 1 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alwattari et al. (PGPub document).
	Alwattari et al. teach a composition that includes polyether functionalized polysil-oxane. See for instance paragraph 6 to 8. See also paragraph 82 and on which teaches that the polyether siloxane has surface active properties.  This meets claimed c. and e.   Other components in this composition include a viscosifier.  See paragraph 103 and on.  Of particular importance see paragraphs 105 and 106 which teach polyacrylamides. The 13th to the last line in paragraph 106 teaches acrylamide polymers containing 2-acryl-amido-2-methylpropanesulfonic acid (meeting claim 16).  This meets claimed b.  Paragraph 109 teaches various suitable fluids including diesel, kerosene and mineral oils meeting claimed a. Paragraph 115 teaches that an invert emulsion can be prepared from this composition.  As such the polyether siloxane can be considered an inverting surfactant as well.  On the other hand see paragraph 112 which teaches emulsifiers that can be used in addition to the polyether siloxane.
	Alwattari et al. teach each of the claimed components and, while this reference does not specifically teach a composition in which they are present in combination, one having ordinary skill in the art would have found such a composition obvious.  
	Regarding the filter ratio limitation, please note the following. On the other hand, note that the claim is not limited to an inverted emulsion and that the claimed liquid poly-mer only requires claimed components a. to e.  Since Alwattari et al. teach each of com-ponents a. to e. this claimed embodiment appears to be fully anticipated by the prior art.  
	On the other hand note that it is the combination of components that lend the inverted emulsion its properties and since Alwattari et al. render obvious this combina-tion in an inverted emulsion the skilled artisan would have found such a filter ratio to inevitably result from the obvious composition therein.  
	This applies to the limitations in claims 12 and 13 as well.

	For claim 3 see paragraph 104 which teaches an amount of viscosifier of .0001 to 10 wt%.  
	For claims 4 to 7 please see the specific siloxanes found in paragraphs 99 to 102 as well as the definitions found in paragraphs 86 to 93.  
	For claim 8 see paragraph 84 which teaches amounts within the claimed range.
	For claim 9 see paragraph 114 which teaches such water.
	For claim 10 see paragraph 115 which teaches water in as little of an amount as 5 volume%, based on oil and water phases, such that the skilled artisan would have found an amount within the claimed range obvious.
	For claim 11 paragraph 104 teaches amounts of viscosifier that embrace that claimed such that one having ordinary skill in the art would have found an amount of .2 wt% polymer obvious.  Furthermore the skilled artisan would have expected the compo-sition to have a viscosity within the claimed range since 1) each of the claimed compon-ents are disclosed by Plochocka et al. and 2) the polymers serves as a viscosifier which will increase the viscosity of the resulting composition.  See for instance paragraph 104.
	For claim 14 see paragraph 109 which teaches oil meeting this requirement.	
	For claim 15 note that adjusting the amount of acrylamide in the various poly-acrylamides disclosed by Alwattari et al. in an effort to adjust the viscosifying properties thereof and to optimize results, would have been within the skill of the ordinary artisan.
	For claim 17 again note that this does not require the inverted emulsion.  On the other hand any property that naturally flows from the claimed combination of ingredients will likewise flow from the prior art which renders obvious this combination.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Alwattari et al. do not contain both an inverting surfactant and a siloxane polyether compound as claimed. This is not persuasive because, as noted above, the siloxane polyether meets both of these requirements.  There is nothing that distinguish-es these two components or that requires that they are separate components.  	Furthermore this argument ignores the fact that paragraph 112 teaches the .

Claims 1 to 4, 5, 8 to 10, 12 to 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donatelli et al.
	Donatelli et al. teach a silicone emulsifier used to form invert emulsions.  See for instance column 1, lines 1 to 15.  See also column 2, lines 40 and on which shows the polyether siloxane that meets claimed e.  Since this results in the inverted emulsion this also meets claimed d.  Column 4, lines 9 and on, each a liquid hydro-carbon that meets claimed a.  Column 10, lines 10 and on, teach additional surfactants meeting claimed c.  Thus Donatelli et al. teach a composition that specifically contains a. and c. to e.  See also the working examples.
	In column 11, line 6, Donatelli et al. teach polyacrylamide as an additive.  This meets claimed b.  In this manner each claimed component a. to e. is specifically taught by Donatelli et al. such that the components in the claimed liquid polymer or inverse emulsion composition are anticipated.
	This differs from that claimed only in that this does not teach filter ratio.  Products of identical chemical composition cannot have mutually exclusive properties.  Chemical compositions and properties are inseparable. Therefore if the prior art teaches the same chemical composition the properties applicants claim are necessarily present.  If appli-cants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	Specifically, note that the claimed composition is met by the composition of Donatelli et al.  As such any property inherently present in the claimed composition will likewise be inherently present in the prior art.  Where applicant claims a composition in terms of a property or characteristic and the composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the prior art, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 
	On the other hand, note that the claim is not limited to an inverse emulsion and the filter ratio only applies to the composition when it is inverted in an aqueous solution.  The claimed liquid polymer only requires claimed components a. to e.  Since Donatelli et al. teach each of components a. to e. in a composition, this claimed embodiment appears to be fully anticipated by the prior art.  
	For claims 4 and 5 see the siloxane as found in column 7, lines 1 to 30, and the working examples.
	For claim 8 see the amounts used in the working examples. See also the amount found in column 3, lines 5 to 10.
	For claim 9 see column 2, line 11.
	For claim 10 note that this only applies to the liquid composition such that the claimed inverted emulsion does not require this limitation.  
	For claim 14 see the paraffin oil found in the working examples.  See also column 4, lines 9 to 13.
	For claim 17 note that this also appears to be a property that is inherently associ-ated with the claimed composition such that the skilled artisan would have expected it to be present in the prior art composition as well.

Claims 2, 3, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donatelli et al.
	Donatelli et al. do not specifically teach an amount of polyacrylamide but does not in column 10, lines 63 and on, that these are additives that are known in the art.  As such the skilled artisan would have found adjusting the amount of such an additive, be it in the liquid composition or in the inverse emulsion, obvious in an effort to adjust and/or optimize the properties associated therewith.  In this manner claims 2 and 3 are render-ed obvious.
	For claims 6 and 7 note that such structures are general embraced by the siloxanes found, for instance, in column 3, lines 15 and on. See for instance column 7, line 13, noting that “y” can be 0.  See also the definition of Z in which can be the poly-
	For claim 11 note again that adjusting the amount of polyacrylamide in the composition would have been within routine skill and optimization for one having ordinary skill in the art.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Donatelli et al. in view of Fenchl et al.
	Donatelli et al. generally teach polyacrylamide but fail to specifically teach a poly-mer as claimed.
	Fenchl et al. teach polyacrylamides that are used as fluid loss additives in drilling fluids and for well cementing.  See for instance the abstract.  These polyacrylamides meet the requirement of claims 15 and 16.  See paragraphs 18 and on as well as the polymers formed in Table 1.  These polymers have various benefits such as found in paragraphs 15 to 17.
	From this one having ordinary skill in the art would have been motivated to select the polyacrylamides on Fenchl et al. as the polyacrylamide polymer in Donatelli et al. with the expectation of obtaining useful and predictable results.  In this manner the instant claims are rendered obvious.  

Applicants’ traversal has been considered but is not deemed persuasive.  As noted by applicants “the rejection is based on a finding that a single siloxane polyether compound of the cited art can permissibly satisfy two limitations of the applicants’ claims”.  Applicants are completely correct in this summary.  There is nothing in the claims that require the surfactants/siloxane polyether to be different. This was made clear in the rejection and applicants’ response has done nothing to change this position.  There claims do not require them to be different.  These are overlapping components.  As such these rejections are maintained.

Claims 1 to 17 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (PGPub document) in view of Donatelli et al. or Alwattari et al. (PGPub document).
applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	
	Kim et al. teach a composition that contains each of the claimed components a. to d.  See for instance paragraphs 49 to 84.  Note that paragraph 79 and on teaches inverting surfactants that are nonionic surfactants containing polyether groups.  Kim et al. teach that an inverted emulsion results in a filter ratio as claimed.  See paragraph 104.  These emulsions are used in the oil industry.  This differs from that claimed in that it does not specifically teach a siloxane polyether e.  

	Donatelli et al. teach inverted emulsions which contain polyether silicone emulsi-fiers. These are nonionic surfactants containing polyether groups, as shown in column 2, lines 40 and on.  These siloxanes are useful to form inverted emulsions of water such as brine, and liquid hydrocarbon oils.  See for instance column 1, lines 5 and on.  
	From this one having ordinary skill in the art would have found the use of the sil-oxane emulsifier found in Donatelli et al. as the inverting surfactant in Kim et al. to have been obvious since it meets the requirements of Kim et al. and is a known inverting surfactant.  From this the skilled artisan would have found instant claim 1 obvious.


	From this one having ordinary skill in the art would have found the addition of the polyether siloxane of Alwattari et al. to the composition of Kim et al. to have been obvious in an effort to take advantage of the known benefits and properties associated therewith.  In this manner claim 1 is obvious.

	For claims 2 and 3, see paragraphs 70 and 71 of Kim et al. which teach such ranges.
	For claims 4 to 7 see the general formula (1) and (2) in column 5 of Donatelli et al. which meet claims 4 and 5 and embrace the limitations of claims 6 and 7.  Note, for instance, that “y” can be 0 in Donatelli et al.
	For claim 8 see the amount of siloxane found in column 3, lines 5 to 10, used in the emulsion of Donatelli et al.
	For claims 4 to 7 see paragraphs 99 to 102 in Alwattari et al. which meets claims 4 and 5 while the teachings in paragraphs 87 to 93 embrace the limitations of claims 6 and 7.	
	For claim 8 see the amount of siloxane found in paragraph 84 of Alwattari et al.
	For claim 9 see paragraph 120 of Kim et al.
	For claim 10 see paragraph 43 of Kim et al.
	For claim 11 see paragraph 20 of Kim et al.
	For claims 12 and 13 again see paragraph 104 of Kim et al.
	For claim 14 see paragraphs 49 and 50 of Kim et al.
	For claims 15 and 16 see paragraphs 55 and 58 of Kim et al.
	For claim 17 see paragraph 108 of Kim et al.

Applicants’ traversal has been considered but is not deemed persuasive.  It is their position that the addition of the siloxane polyether to the composition of Kim et al. would not have been obvious because this would allegedly remove or replace other components in Kim et al.  This is not persuasive because, not only is it prima facie 

In summary, applicants’ general position appears to be based on the premise that the components c., d. and e. must be different and distinct.  This simply is not accurate.  Just because they have different “letters” in front of them does not mean that they are chemically different components.  There is nothing that requires these compon-ents to be mutually exclusive.  The prior art rejections noted how these components overlap with others but nothing was done in this response to distinguish a difference.  As such the above rejections are maintained.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/17/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765